Case 1:20-cv-03477-LLS Document 26-1 Filed 08/31/20 Page 1 of 2




       EXHIBIT 1-A
                                                                                               Case 1:20-cv-03477-LLS Document 26-1 Filed 08/31/20 Page 2 of 2




                                                                                                                                                                                    THE MOSQUITO ERADICATOR



                                                                                                                                                                                                                                         THE SPARTAN WAY!
                                                                                                                                                                                                                                        POPULATION FOR UP TO 90 DAYS
                                                                                                                                                                                                                                        ERADICATE YOUR MOSQUITO

                                                                                                                                                                                                                                                                                                               LAUREL, MS 39443
                                                                    JUST ADD WATER                                                                                                                                                                                                                             8 NEMO CLARK DRIVE
                                                                  1 KIT COVERS 1 ACRE
                                                                  1995                                                                                                                                                                                   MOSQUITO                                               SPARTAN
                                                                  PER ACRE                      ONLY
                                                                                                    $


                                                                                                                                                                                                                                                                                               THE MOSQUITO ERADICATOR
                                                                                     LASTS UP TO 90 DAYS
                                                                                                                                                                                                                                                                                                                                           This 25(b) product is exempt from registration with the Federal Environmental Protection Agency
                                                                                                                                                                                                                                                                                                                                           under FIFRA regulations.
                                                                                                                                                                                                                                                                                               SEE OUR INSTRUCTIONS ONLINE AT              KEEP OUT OF REACH OF CHILDREN

          SPARTAN                   MOSQUITO                                                            • JUST ADD WATER AND SHAKE •                                                                                                                                                            WWW.SPARTANMOSQUITO.COM
                                                                                                                                                                                                                                                                                                                                           PRECAUTIONARY STATEMENTS AND FIRST AID: Do not ingest or inhale. Avoid contact with eyes.
                                                                                                                                                                                                                                                                                                                                           If ingested, inhaled, or in contact with eyes call your poison control center.
                                                                Take back your outdoor space with the Spartan Mosquito Eradicator. Deploy
                                                                Spartan Mosquito Eradicators as soon as the weather begins to warm to create                                                          Help protect your                                                                                                                    DIRECTIONS FOR USE: Simply add hook to black cap, remove white cap, add warm potable water
                                                                                                                                                                                                                                                                                                                                           to fill line, attach black cap, shake, and hang on edges of property. Place two units per acre on your
          THE MOSQUITO ERADICATOR                               a barrier, giving the mosquitoes a target that emits the same attraction triggers                                                environment from mosquito                                                                                                                 property (more than two units can be used). Use two boxes per acre to catch up if deploying for
                                                                                                                                                                                                                                                                                                                                           the first time and mosquitoes are already established. Ideal placement is in opposite corners of the

                     1 KIT COVERS 1 ACRE
                                                                as people and animals. Once mosquitoes feed on the water solution, they are                                                        bites. Invest in Spartan                                                                                                                property, hanging near a tree trunk about 6 feet above the ground in shaded areas along the
                                                                                                                                                                                                                                                                                                                                           property line. See additional instructions on package insert and online at spartanmosquito.com.
              • JUST ADD WATER AND SHAKE •
                                                                eliminated before they can breed again.
                                                                                                                                                                                                  Mosquito Eradicators and                                                                                                                 STORAGE AND DISPOSAL: Storage: Keep packages out of reach of children. Prior to use store in a

SPARTAN MOSQUITO               CONTACT US
                              1.844.625.2742
                                                                The Spartan Mosquito Eradicator is a uniquely effective, long-lasting, continuous
                                                                mosquito control system. The Spartan Mosquito Eradicator also doesn’t require                                                     take back your outdoors                                                                                                                  cool dry place. Disposal: Waste resulting from the use of the product can be disposed of by
                                                                                                                                                                                                                                                                                                                                           placing the product in a garbage bag and cinch the opening to close. Place the garbage bag in an
                                                                                                                                                                                                                                                                                                                                           outside receptacle. DO NOT RECYCLE.
8 NEMO CLARK DRIVE
  LAUREL, MS 39443     INFO@SPARTANMOSQUITO.COM                 batteries or electricity, just add water and shake! The mosquito population will
                                                                suffer dramatically in the first 15 days, and will be 95% controlled for up to 90
                                                                                                                                                                                                     THE SPARTAN WAY!                                                                                                                      Active Ingredient: Sodium Chloride ..……………………….. 11.48%
                                                                                                                                                                                                                                                                                                                                           Inert Ingredients: Sucrose               …………………………. 88.34%
    SEE OUR INSTRUCTIONS ONLINE AT WWW.SPARTANMOSQUITO.COM                                                                                                                                                                                                                                                                                                        Yeast             …………………………. 0.18%
                                                                days.                                                                                                                                                                                                                                                                      Total: …………………………………………………………….........…......... 100%                NET CONTENTS: 1.414oz. per unit




                                                                   SPARTAN
                                                                   8 NEMO CLARK DRIVE
                                                                                                                                      MOSQUITO
                                                                                                                                      SPARTANMOSQUITO.COM
                                                                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                                                                              ONLY
                                                                                                                                                                                                                                                                                                                  1995
                                                                                                                                                                                                                                                                                                                JUST ADD WATER
                                                                                                                                                                                                                                                                                                                                PER ACRE



                                                                                                                                                                                                                                                                                                              1 KIT COVERS 1 ACRE
                                                                   LAUREL, MS 39443




                                                                                    ERADICATE YOUR MOSQUITO
                                                                                    POPULATION FOR UP TO 90 DAYS
                                                                           THE SPARTAN WAY!


                                                                                                                                                                                    THE MOSQUITO ERADICATOR                                                          SEE OUR INSTRUCTIONS ONLINE AT
                                                                                                                                                                                                                                                                      WWW.SPARTANMOSQUITO.COM



                                                             Each Spartan Mosquito Eradicator is designed to last up to 90 days under normal conditions.             Late May   8
                                                                                                                                                                                                                    for the first 90 days.
                                                                                                                                                                                                                                                                   Late May          8
                                                                                                  Days Deployed                                                                                                     boxes (two units per box) per acre
                                                                               90              60                  30      15                                                          27m    27m
                                                                                                                                      0                                                90ft   90ft           15cm
                                                                                                                                                                                                                    double up to catch up by using two            Early May          7

                                                                                                                                                                                                             6in    your Eradicators, you should                   Late April        6

                                                                                         Eliminated                                                                                                                 start of mosquito season to place
                                                                                                                                      25                                                                                                                          Early April        5
                                                                                                                                            Percentage of Mosquito




                                                                                                                                                                                                                    If you have waited until after the
                                                                                                                                             Population Eliminated




                                                                                         Population                                                                                                                                                              Late March          4

                                                                                                                                      50
                                                                                                                                                                                                                        MID SEASON PLACEMENT
                                                                                          Mosquito                                                                                                                                                              Early March          3

                                                                                                                                                                                                                    box) per acre.                             Late February         2
                                                                                                                                      75
                                                                                                                                                                                                                    should use one box (two units per         Early February         1
                                                                                                                                95%                                                                                 beginning of mosquito season you
                                                                         99%
                                                                                                                                      100                                                            27° C          Mosquito Eradicators at the          Average Annual Minimum Temperatures
                                                                                                                                                                                                     80° F          If you are placing your Spartan           Deployment Times based on

                                                                SPARTAN MOSQUITO ERADICATOR POPULATION CONTROL                                                                                                        EARLY SEASON PLACEMENT                                    MOSQUITO EMERGENCE AND DEPLOYMENT MAP




                                                                                                                                                                                                                                                         UNIT PLACEMENT
